Poch, J. This is a claim brought by Henry Willis, an inmate of Stateville Correctional Center, to recover the value of the transcript of his 1973 trial in the Circuit Court of Cook County, Illinois, of which he was possessed while incarcerated. At the hearing of this cause, Claimant has established by the preponderance of the evidence that in the month of February, 1979 the population of Cell House “F”, of which Claimant was a resident, was transferred to Cell House “B” West during the course of a massive shakedown inspection at the institution. When Claimant returned to Cell House “F” after the shakedown, he discovered that his transcript was gone. From the testimony presented at the hearing the Court finds that the State took actual physical possession of the inmate’s property, and this created a bailment. At the trial of this cause the State presented no testimony to explain the disappearance of the transcript, nor did the State present testimony as to its freedom of negligence. The transcript consisted of 769 pages. It was established that the cost of a Cook County Circuit Court transcript is $1.00 per page, unless the person desiring the transcript is willing to copy it himself on a copy machine in the Clerk’s Office at ten or 15 cents per page. It was established at the hearing that there was no person known to the Claimant who could copy the record for him on the copy machine in the Clerk’s Office. Therefore the replacement cost to Claimant is $769.00. It is therefore ordered: That Claimant be, and hereby is, awarded the sum of seven hundred sixty nine and 00/100 ($769.00) dollars.